Citation Nr: 1621147	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chiari malformation, claimed as secondary to right shoulder and cervical spine disabilities.

2.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder prior to October 18, 2013; in excess of 50 percent from October 18, 2013, to August 21, 2015; and in excess of 70 percent from that date.

3.  Entitlement to a rating in excess of 30 percent for right upper extremity radiculopathy prior to August 21, 2015, and 40 percent from that date.

4.  Entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy prior to August 21, 2015, and 30 percent from that date.

5.  Entitlement to rating in excess of 10 percent for cervical spine degenerative disc disease prior to April 23, 2010, and 20 percent from that date.

6.  Entitlement to a rating in excess of 20 percent for right shoulder tendonitis.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to November 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal was remanded in March 2015 to afford the Veteran a Board hearing.  

In the March 2015 remand, the Board noted that in April 2013 correspondence, the Veteran disagreed with the initial rating assigned for cervicogenic headaches in a February 2013 rating decision.  The Board remanded the issue of increased rating for the headache disability and instructed the RO to issue a statement of the case (SOC) in the matter of an initial rating in excess of 30 percent.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO did not issue an SOC.  In a January 2016 rating decision, the RO assigned the maximum 50 percent rating for cervicogenic headaches, effective from August 21, 2015.  That rating, however, is not retroactive to the date of claim and the Veteran is presumed to be seeking the maximum rating available.  Thus, the Board finds that the April 2013 notice of disagreement is still pending.  In a January 2016, the Veteran submitted an NOD with the effective date of the increased rating assigned in the January 2016 rating decision.  

To date, the RO has not issued an SOC that addresses the Veteran's disagreement with the initial rating assigned for the headache disability.  The Board's review of the record reveals that the AOJ is still taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to a June 2015 communication from his attorney, that the Veteran wishes to have either a Travel Board hearing or video hearing, whichever becomes available first; the Veteran was scheduled for Board video hearings in August 2015 and September 2015.  However, because the attorney's request for a copy of the Veteran's claims file had not been fulfilled, the attorney requested a continuance of these hearings until the Veteran's complete claims file had been provided.  A complete copy of the Veteran's claims file was provided to the Veteran's attorney in September 2015 and, in December 2015, it was requested that the hearing be rescheduled.  Because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

As noted in the March 2015 Board remand, in April 2013 correspondence, the Veteran disagreed with the initial rating assigned for cervicogenic headaches.  Although a January 2016 rating decision assigned the maximum 50 percent rating for cervicogenic headaches, this increase is effective from August 21, 2015 and is not retroactive to the date of claim.  As the Veteran is presumed to be seeking the maximum rating available and has not indicated to the contrary (moreover, a January 2016 notice of disagreement indicates disagreement with the effective date for the increased rating), the April 2013 notice of disagreement remains pending.  Because the AOJ had not issued a statement of the case (SOC) in the matter of an initial rating in excess of 30 percent for cervicogenic headaches prior to August 21, 2015, it is again remanded for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

